DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
Response to Amendment
	The Amendment received August 16, 2022 has been entered. Claim 1 has been amended to specify a porosity range of the nickel-manganese composite hydroxide particles. Claim 3 has been amended to specify a porosity range of the lithium-nickel-manganese composite oxide particles. Support for the Amendment is provided by the Applicant’s original disclosure, including ¶101, Example 4, and Table 2.
Response to Arguments
	The Applicant contends that the Amendment overcomes the rejections set forth by the April 19, 2022 Final Rejection. This argument is persuasive in view of the Amendment and the rejections are accordingly withdrawn.
Claim Interpretation
Claim 1 recites the terms “fine” and “larger” with respect to the “fine primary particles” and “larger primary particles.” In some instances, these terms can be relative terms that render a claim indefinite under 35 U.S.C. 112(b). In the instant claims as currently written, the term “fine” does not render the claims indefinite because it is defined within the claim relative to the claimed “larger primary particles.” Accordingly, the scope of the claimed term “fine primary particles” is clear, and includes primary particles of a smaller size than the claimed “larger primary particles.” Similarly, the claimed term “larger” is not indefinite because the “larger primary particles” are defined within the claim as being larger than the “fine primary particles.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/169083 to Toya in view of US2012/0132860 to Schulz-Dobrick et al., US2006/0068289 to Paulsen, US2013/0168600 to Niittykoski et al., and WO2014/061580 to Kobayashi et al., further in view of US2015/0325838 to Tamaki et al.

	Regarding Claim 1, WO2012/169083 to Toya (where references below are made to the English language equivalent US2013/0078520, hereafter “TOYA”) discloses a precursor of a positive electrode active material for nonaqueous electrolyte secondary batteries having a hollow structure or porous structure, 
	the precursor consisting of nickel-manganese composite hydroxide particles represented by the general formula (1) (abstract and para. 43), 
	TOYA paragraph 43 teaches the claimed central portion and shell including the claimed fine primary particles and larger primary particles (para. 43 states “the particles having a center section comprising fine primary particles, and an outer shell section on the outside of the center section comprising plate shaped or needle shaped primary particles that are larger than the fine primary particles”) including wherein the nickel-manganese composite hydroxide particles have (i) a central portion consisting of fine (the claim language “fine” while typically is a relative term does not render the claim indefinite because “fine” is defined within the claim to be smaller in size than the “larger primary particles”) primary particles and (ii) a shell consisting of larger (the term “larger” is defined by the claim to be larger than the size of the claimed fine primary particles and accordingly is not a relative term that renders the claim indefinite) primary particles than the fine primary particles outside the central portion, the central portion has a plurality of pores among the fine primary particles (as shown by the micrograph of Fig. 6 pores are visible in the core region comprising fine particles; para. 32 describes the particles as “a center section comprising fine primary particles and an outer shell section on the outside of the center section comprising of primary particles that are larger than the primary particles of the center section, it is possible to obtain lithium nickel manganese composite oxide having hollow structure”; also see para. 80 “Furthermore, preferably the fine primary particles are plate shaped or needle shaped. By the fine primary particles having these shapes, the density of the center section is sufficiently low, large contraction occurs due to calcination, and a sufficient amount of space is created.”).
	TOYA further discloses the particles comprise NixCoyMnzMt(OH)2 ---general formula (1) where 0.2<x<0.8; 0<y<0.3; 0.07<z<0.8; O<t<0.1; x+y+z+t=1; and M is at least one element selected from Mg, Ca, Ba, Sr, Al, Ti, V, Cr, Zr, Mo, Hf, Ta, and W.  

    PNG
    media_image1.png
    105
    653
    media_image1.png
    Greyscale

	TOYA discloses the general formula (1) with overlapping ranges of each of subscripts x, y, z, and t at paragraph 43 which is duplicated below for reference.

    PNG
    media_image2.png
    320
    424
    media_image2.png
    Greyscale

	TOYA is silent with respect to (1) the precursor having a sulfate group content of 0.4% by mass or less; (2) the precursor having a sodium content of 0.035% by mass or less; and (3) the nickel-manganese composite hydroxide particles having a porosity within the claimed range of from 49 to 58% (49 or more and 58 or less).
	US2012/0132860 to Schulz-Dobrick et al. (“SHULZ-DOBRICK”) discloses a process for preparing a transition metal mixed oxide precursor including washing steps that remove unwanted water soluble salts (para. 103) following precipitation and separation (para. 100), where washing may be carried out using water or aqueous alkali metal carbonate or alkali metal hydroxide solutions (para. 100) to remove water soluble substances (para. 103) before drying (para. 104-108) where the sulfate content is reduced in examples to an amount of 0.08 wt. % (Table 2), 0.1 wt. % (Table 3), 0.07 wt. % (Table 4), each within the claimed range of 0.4 % by mass or less.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have removed sulfates from the precursor material of TOYA to be in the claimed sulfate group content range of 0.4 mass % or less because, as taught by SHULZ-DOBRICK, it was known in the art that removal of sulfate to within the claimed range provides improved precursor materials.
	US2006/0068289 to Paulsen (“PAULSEN”) discloses a method of making hydroxide based electrode precursor materials (abstract) comprising a washing step following precipitation (para. 45) in order to remove sodium and sulfur impurities solving a prior art problem with the level of impurities; especially, the removal of sulfur is difficult and expensive and the same problems apply to the removal of sodium in the case of mixed carbonates (para. 4). Additionally, these impurities are removed from the lithium transition metal oxide during the precipitation reaction, which can be seen in Example 10 of PAULSEN. Accordingly, for preparation of the lithium transition metal oxide as a raw material, cheaper chemicals can be employed and additional procedures for removal of impurities, such as a washing step in the prior art, are not required (para. 29).
	US2013/0168600 to Niittykoski et al. (“NIITTYKOSKI”) discloses a mixed metal hydroxide precursor particle, for use in the synthesis of mixed metal oxide positive electrode active materials for non-aqueous electrolyte batteries, the hydroxide precursor comprising sodium and sulfate impurities of about 500 ppm or less and 0.8 mass % or less (para. 39). Specific examples of the precursor hydroxide material are given comprising (1) 250 ppm and 0.5 mass % sodium and sulfate respectively (para. 43); (2) 150 ppm and 0.5 mass % sodium and sulfate respectively (para. 50); (3) 300 ppm and 0.5 mass % sodium and sulfate respectively (para. 58); and (4) 150 ppm and 0.5 mass% respectively (para. 64). Reducing sodium and sulfate impurities to the disclosed levels provides a precursor material that may be used to produce lithium mixed metal oxide positive electrode active material particles of high purity and thus improved properties (para. 2-5, para. 25).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have reduced the sodium content of the hydroxide precursor material of TOYA to be within the claimed range of 0.035% by mass or less as taught by NIITTYKOSKI. The motivation for doing so would be to provide a higher purity precursor material to produce positive electrode active material of greater purity and thus improved properties as taught by NIITTYKOSKI.
	At the time of filing it would have also been obvious to one of ordinary skill in the art to limit the amount of sodium in the raw materials and precipitation process as taught by PAULSEN in order to limit the amount of sodium in the resulting precursor material of TOYA.
	With respect to the claimed porosity range, while TOYA is silent with respect to a porosity range of the nickel-manganese composite hydroxide particles, TAMAKI discloses use of nickel manganese metal hydroxide precursor (¶65) materials in the formation of positive electrode active materials that comprises a secondary particle comprising a plurality of primary particles (abstract, ¶9-14), the secondary particles of composite metal oxide comprising a porosity of 15-80% (¶15, ¶40, ¶49-50), which permits a structure allowing high input-output characteristics to be exhibited by the positive electrode active material (¶15). TAMAKI further discloses that to achieve the desired void content, adjusting the particle growth process and rate of deposition of the transition metal hydroxide in the particle growth process permits adjustment of the positive active material void content (¶49).
	Accordingly, one of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to have modified TOYA to comprise a porosity within the claimed range of 49-58% in order to provide a precursor material that is suitable to result in a positive electrode active material having a porosity within the desired range of 15-80% taught by TAMAKI where this porosity range overlaps that claimed and provides desirable input-output characteristics as taught by TAMAKI.
	Regarding Claim 3, TOYA in view of SHULZ-DOBRICK, PAULSEN, and NIITTYKOSKI are relied upon as above with respect to the precursor material of Claim 1. TOYA further discloses a positive electrode active material for nonaqueous electrolyte secondary batteries, consisting of lithium-nickel-manganese composite oxide particles represented by the general formula (2)

    PNG
    media_image3.png
    103
    652
    media_image3.png
    Greyscale
	The positive electrode material of TOYA comprises the lithium-nickel-manganese composite oxide particles having a hollow consisting of a central space and a shell outside the hollow or pores are distributed throughout the particles, LiaNixCoyMnzMtO2 ---general formula (2) where 0.95<a<1.20; 0.2<x<0.8; 0<y<0.3; 0.07<z<0.8; 0<t<0.1; x+y+z+t=1; and M is at least one element selected from Mg, Ca, Ba, Sr, Al, Ti, V, Cr, Zr, Mo, Hf, Ta, and W).  See for example para. 48 duplicated below which teaches the claimed formula comprising Li, Ni, Co, Mn, and M in addition to each of the claimed parameters a, x, y, z, and t with overlapping ranges.

    PNG
    media_image4.png
    141
    357
    media_image4.png
    Greyscale

	TOYA is silent with respect to “wherein the positive electrode active material has a sulfate group content of 0.4% by mass or less and a sodium content of 0.035% by mass or less” as required by Claim 3.
	Modifying TOYA as asserted above with respect to Claim 1 results in the claimed invention wherein a precursor material comprising sulfate group and sodium content within the claimed ranges is utilized to make a positive electrode active material, resulting in a sulfate group and sodium content within the claimed ranges. Additionally, SHULZ-DOBRICK (para. 220-221), PAULSEN, and NIITTYKOSKI (para. 39 as discussed above with respect to Claim 1) teach positive electrode active materials comprising Na and sulfate group content within the claimed range derived from the precursor materials discussed above with respect to Claim 1. 
	Modifying TOYA in view of TAMAKI as asserted above also results in the claimed lithium-nickel-manganese composite oxide particles having a porosity within the claimed range.
	Regarding Claim 5, modified-TOYA is relied upon as above with respect to Claim 1 and further discloses a nonaqueous electrolyte secondary battery using the positive electrode active material (derived from the precursor material of Claim 1) for nonaqueous electrolyte secondary batteries of Claim 1 (para. 194-199 discloses non-aqueous electrolyte secondary batteries using the positive electrode active material derived from the precursor material of claim 1).  
	Regarding Claim 6, modified-TOYA is relied upon as above with respect to the precursor of the positive electrode active material for nonaqueous electrolyte secondary batteries of Claim 1, and further teaches wherein 0.1<y<0.25.  (para. 43 teaches y ranges from 0.1 to 0.55 which overlaps and renders obvious the claimed range).
	Regarding Claim 7, modified-TOYA is relied upon as above with respect to the precursor of the positive electrode active material for nonaqueous electrolyte secondary batteries of Claim 1, and TOYA further teaches wherein 0.35<x<0.6.  (para. 43 teaches x ranges from 0.3 to 0.7 which overlaps and renders obvious the claimed range).
	Regarding Claim 8, modified-TOYA is relied upon as above with respect to the precursor of the positive electrode active material for nonaqueous electrolyte secondary batteries of Claim 1, and TOYA further teaches wherein 0.1<z<0.5.  (para. 43 teaches z ranges from 0 to 0.4 which overlaps and renders obvious the claimed range).
	Regarding Claim 9, modified-TOYA is relied upon as above with respect to the positive electrode active material for nonaqueous electrolyte secondary batteries of Claim 3, and TOYA further teaches wherein 0.1<y<0.25.  (para. 55 teaches y ranges from 0.1 to 0.55 which overlaps and renders obvious the claimed range).
	Regarding Claim 10, modified-TOYA is relied upon as above with respect to the positive electrode active material for nonaqueous electrolyte secondary batteries of Claim 3, and TOYA further teaches wherein 0.35<x<0,6.  (para. 55 teaches x ranges from 0.3 to 0.7 which overlaps and renders obvious the claimed range).
	Regarding Claim 11, modified-TOYA is relied upon as above with respect to the positive electrode active material for nonaqueous electrolyte secondary batteries of Claim 3, and TOYA further teaches wherein 0.1<z<0.5 (para. 55 teaches z ranges from 0 to 0.4 which overlaps and renders obvious the claimed range).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over TOYA in view of SHULZ-DOBRICK, PAULSEN, NIITTYKOSKI, TAMAKI, and KOBAYASHI, further in view of US2003/0170540 to Ohzuku et al. and JP2011/198772A to Kajitani.

	Regarding Claim 2, TOYA in view of SHULZ-DOBRICK, PAULSEN, TAMAKI and NIITTYKOSKI are relied upon as above with respect to the precursor of the positive electrode active material for nonaqueous electrolyte secondary batteries of Claim 1. 
	TOYA is silent with respect to the precursor having a chlorine content of 0.1% by mass or less.  
	US2003/0170540 to Ohzuku et al. (“OHZUKU”) discloses a precursor of a positive electrode active material (abstract, para. 35 “the preferably used precursor is a hydroxide or an oxide containing two or more kinds of transition metals”) for nonaqueous electrolyte secondary batteries (abstract although this is intended-use claim language) having a hollow structure or porous structure (para. 95 “the particles are porous” as observed by SEM), the precursor consisting of nickel-manganese composite hydroxide particles represented by the general formula (1) and having a pore structure in which pores are present within the particles (para. 95), wherein the precursor has: a sulfate group content of 0.4% by mass or less (Table 1 SO4- content of 0.073 mass % is within the claimed range) and a chlorine content of 0.1% by mass or less (Table 1 illustrates an example Cl content of equal to or less than 0.05 % by mass).
	JP2011198772A to Kajitani et al. (“KAJITANI”) discloses positive electrode active material precursor materials that comprise a low level of chlorine contamination of 100 ppm or less (Washing was performed by centrifuging the produced carbonate from the solution, and then performing a combination of revalve washing and vacuum filtration until the dry cake had a chlorine concentration of 100 ppm or less). By making the precursor using chloride raw materials, Na and S contamination is avoided (“an aqueous solution of nickel chloride, manganese chloride, and cobalt chloride is added to the lithium carbonate suspension to precipitate the carbonate, it is not contaminated with Na and S (both 100 ppm by mass ratio). The following) fine Ni, Mn, Co carbonate can be obtained. When the carbonate thus obtained is oxidized to an oxide and then mixed with a lithium source such as lithium carbonate and fired, there is no contamination of Na and S (both in mass proportion). 100 ppm or less)”) but chloride removal becomes important (“there is a concern that the lithium chloride produced as a by-product may cause deterioration in characteristics of the lithium ion secondary battery positive electrode material”).
	One of ordinary skill in the art, at the time of filing, would have found it obvious to have modified TOYA to comprise a Cl content (in addition to the Na content, and S content) to be 100 ppm or less, within the claimed Cl range of 0.1 mass % or less. The motivation for doing so would have been to remove Cl which is believed to reduce battery performance, and to do so using known methods such as those taught by KAJITANI and OHZUKU, both of which teach Cl content in a precursor material within the claimed range.
	Regarding Claim 4, modified-TOYA is relied upon as above with respect to Claim 2 and heat treating the precursor material of modified-TOYA to form an active material oxide results in the claimed positive electrode active material for nonaqueous electrolyte secondary batteries of Claim 3, wherein the positive electrode active material has a chlorine content of 0.05% by mass or less.  This structure results because KAJITANI and OHZUKU teach eliminating Cl from the precursor material so that it is limited/eliminated from the final product positive electrode active material derived from the precursor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729